                 Case 2:19-cr-00148-JCC Document 44 Filed 06/05/20 Page 1 of 3



                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                               CASE NO. CR19-0148-JCC
10                             Plaintiff,                    ORDER
11          v.

12   PARK HUNG QUAN,

13                             Defendant.
14

15          This matter comes before the Court on the parties’ stipulated motion to proceed with
16   Defendant’s change of plea hearing by video or telephonic conference (Dkt. No. 39). Having
17   thoroughly considered the parties’ motion and the relevant record, the Court finds oral argument
18   unnecessary and hereby GRANTS the parties’ stipulated motion to proceed with the change of
19   plea hearing by video or telephonic conference (Dkt. No. 39) for the reasons explained herein.
20   I.     BACKGROUND
21          On July 29, 2019, Defendant was charged with one count of being a felon in possession
22   of a firearm. (Dkt. No. 1.) The parties have reached a plea agreement under which the parties
23   agree to recommend no more than 48 months of custody. (Dkt. No. 39 at 2.) The parties ask the
24   Court to permit Defendant to enter his guilty plea by video or telephonic conference. (Id. at 2;
25   Dkt. No. 30-1 at 1–2.) Defendant has waived his right to be personally present for the change of
26   plea hearing and consents to proceed via video or telephonic conference. (Dkt. No. 40.)


     ORDER
     CR19-0148-JCC
     PAGE - 1
                  Case 2:19-cr-00148-JCC Document 44 Filed 06/05/20 Page 2 of 3




 1   II.     DISCUSSION

 2           On March 30, 2020, Chief Judge Ricardo S. Martinez issued General Order 04-20, which

 3   states in relevant part,

 4           The use of video conferencing or telephone conferencing for felony pleas under
             Fed. R. Crim. P. 11 and felony sentencings under Fed. R. Crim. P. 32 is hereby
 5           authorized provided that the district judge in a particular case finds for specific
             reasons that the plea or sentencing in that case cannot be further delayed without
 6           serious harm to the interests of justice. In cases that can be further delayed without
 7           such harm, the district judge should instead continue the sentencing or trial date.
     W.D. Wash., General Order 04-20, at 2–3 (Mar. 30, 2020).
 8
             In this case, delaying Defendant’s guilty plea hearing, and consequently his sentencing,
 9
     would cause serious harm to the interests of justice. Under General Order 08-20, in-person
10
     criminal hearings in the Western District of Washington will not resume until at least August 3,
11
     2020. See W.D. Wash., General Order 08-20, at 2 (May 13, 2020). Thus, absent the Court’s
12
     intervention, Defendant cannot participate in a guilty plea hearing until at least August 3, 2020,
13
     despite having already reached a plea agreement with the Government. (Dkt. No. 39 at 2.)
14
     Unnecessarily delaying Defendant’s guilty plea hearing until at least August 3, 2020, would
15
     prejudice Defendant, who has an interest in a speedy resolution of this matter. (See id.) The
16
     Court therefore FINDS that Defendant’s guilty plea hearing “cannot be further delayed without
17
     serious harm to the interests of justice.” See W.D. Wash., General Order 04-20, at 3.
18
     III.    CONCLUSION
19
             For the foregoing reasons, the Court GRANTS Defendant’s motion to proceed with the
20
     change of plea hearing by video or teleconference (Dkt. No. 39). The Court ORDERS that
21
     Defendant’s guilty plea hearing before a Magistrate Judge be set as soon as practicable and be
22
     conducted by video or telephonic conference.
23
             //
24
             //
25
             //
26


     ORDER
     CR19-0148-JCC
     PAGE - 2
              Case 2:19-cr-00148-JCC Document 44 Filed 06/05/20 Page 3 of 3




 1         DATED this 4th day of June 2020.




                                               A
 2

 3

 4
                                               John C. Coughenour
 5                                             UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR19-0148-JCC
     PAGE - 3
